Citation Nr: 9927914	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-46 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to an increased rating for fibrocystic breast 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to August 
1977 and from October 1980 to May 1990.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 decision of the RO which denied a 
rating in excess of 10 percent for fibrocystic breast 
disease.  The case was remanded by the Board in January 1997 
and April 1998.


REMAND

In the 1997 Board remand, the RO was instructed to have the 
veteran examined to determine any limitation of function or 
alteration of size or form of the breasts, attributable to 
fibrocystic breast disease; this was not done, even though VA 
diagnostic studies were provided in 1997.   In 1998 the case 
was again remanded to the RO for a VA examination.  The 
veteran has had previous breast excisions, and the remands 
were to obtain findings concerning the current rating 
criteria for residuals of breast surgery (such as any wide 
local excisions and any alteration of breast size or form).  
38 C.F.R. § 4.116, Diagnostic Code 7626 (1998).

Following the last remand, the RO scheduled the requested 
examination, but the VA doctor felt that the claims file and 
a June 10, 1998 outpatient record satisfied the requested 
development, and refused to conduct the requested 
examination.  The record does not however specifically 
address findings requested in either Board remand.  This has 
been again pointed out in a June 1999 informal hearing 
presentation by the veteran's representative, and the Board 
concurs with the representative that another remand is 
required to comply with the last remand instructions.  The 
United States Court of Appeals for Veterans Claims has held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the case is again REMANDED to the 
RO for the following action:

1.  The RO should obtain copies of any 
additional VA treatment records, dated 
since 1998, concerning the veteran's 
fibrocystic breast disease.  On remand, 
the veteran may also submit any 
additional evidence or argument in 
support of her claim.  Kutsherousky v. 
West, 12 Vet.App. 369 (1999).  

2.  The RO shall have the veteran undergo 
a VA examination to evaluate the current 
severity of her fibrocystic breast 
disease.  The doctor should report all 
symptoms and abnormal clinical findings, 
including whether or not there is any 
significant alteration of breast size or 
form, attributable to prior surgery for 
fibrocystic breast disease.  The examiner 
should indicate whether any prior breast 
surgery included "wide local excision" 
or the other types of surgery, as defined 
in Code 7626.  Surgical scars, size and 
form, etc. should be fully described.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.

3.  Thereafter, the RO shall assure that 
the above examination fully complies with 
the Board's remand instructions.  
Stegall, supra.  The RO should then 
review the issue of an increased rating 
for fibrocystic breast disease.  This 
should include application of the rating 
criteria of 38 C.F.R. § 4.116, Diagnostic 
Codes 7626-7628.

If the claim is denied, the veteran and her representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


